Citation Nr: 1525867	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disability (claimed as macular degeneration and angioid streaks) including as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for numbness of the bilateral upper extremities including as secondary to exposure to herbicide agents.

5.  Entitlement to service connection for heat rash including as secondary to exposure to herbicide agents.

6.  Entitlement to service connection for hypertension including as secondary to exposure to herbicide agents.

7.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, Y.C., and R.M.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Briefly, the October 2010 rating decision on appeal denied service connection for peripheral neuropathy and granted service connection for residuals of a right hand burn.  The Veteran's Notice of Disagreement only contested the denial with respect to "numbness throughout both arms and hands associated with herbicide exposure."  Therefore, the RO properly did not include an increased rating claim with respect to the right hand on appeal.  However, the Veteran has consistently, including in the November 2010 Notice of Disagreement, contested the lack of service connection and consequent compensation for numbness in his upper extremities, specifically including his right hand.  See also September 2010 VA Form 9.  The Veteran's pleadings must be liberally construed.  See 38 C.F.R. §§ 20.201, 20.202; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  For this reason, and those discussed in the remand portion, the Board has treated the issue of numbness in the right hand, whether due to exposure to herbicide agents or to the in-service burn, as on appeal.  Because the allegation of residual numbness in the right hand is encompassed in the claim on appeal, the Board need not further discuss the rating assigned for other residuals (primarily consisting of scars) of the right hand.

The issue of entitlement to service connection for PTSD has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnosis of adjustment disorder during the August 2010 VA examination.
	
In his November 2010 Notice of Disagreement, the Veteran indicates that the October 2010 rating decision contains clear and unmistakable error (CUE).  The alleged errors of law and fact are on direct appeal, so a motion for revision of the rating decision based on CUE is procedurally inappropriate at this stage.  The Board points this out for the Veteran's benefit and to note that the legal standards for CUE are much more difficult to establish than those applicable on ordinary appeal.  It is to the Veteran's benefit that the Board apply the ordinary (equal to or greater than 50 percent probability) burden of proof rather than the very stringent standards applicable to CUE motions.  38 C.F.R. § 20.1403 (2014); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, the issues listed above do not include CUE and no further action on the purported CUE claim asserted in the Notice of Disagreement is necessary.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicide agents, has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for numbness of the bilateral upper extremities and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service, but the weight of the evidence is against a finding that the Veteran has a current right ear hearing loss disability and is against finding that the Veteran's current left ear hearing loss either began during or was otherwise caused by his military service.

2.  The Veteran was exposed to acoustic trauma during active military service, he has tinnitus, and it is at least as likely as not that his current tinnitus is related to his military service.

3.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed bilateral eye disability either began during or was otherwise caused by his military service, including conceded exposure to herbicide agents.

4.  The Veteran does not have a current disability consisting of heat rash or any similar skin condition.

5.  The Veteran does not currently suffer from PTSD as that disorder is defined under the applicable diagnostic criteria.

6.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed acquired psychiatric disability either began during or was otherwise caused by his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for heat rash have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in January 2010 and August 2010 prior to the initial adjudication of his claims in October 2010.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In August 2008, VA provided the Veteran with medical examinations with respect to his hearing loss, tinnitus, and acquired psychiatric disabilities.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With respect to the claims for service connection for bilateral eye disabilities and heat rash, VA has not provided an examination.  However, VA is not required to provide an examination in every case.  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

As discussed in more detail below, the Board has determined that the Veteran does not have a current disability consisting of heat rash or any similar skin condition and has not suffered the symptoms of any such condition during the relevant period on appeal.  The criteria for obtaining a VA examination with respect to heat rash have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

As also discussed below, the Board finds that the evidence of record fails to indicate that the Veteran's bilateral eye disabilities may be associated with the Veteran's service, including exposure to herbicide agents.  Briefly, the condition had first onset over 30 years after service, the diagnosed conditions are not presumptively associated with herbicides, the Veteran's private physician described the condition as most likely "idiopathic", and there is no competent medical evidence indicating that herbicide exposure is capable of causing the Veteran's current bilateral eye disabilities. The criteria for obtaining a VA examination with respect to the claimed bilateral eye disabilities have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to PTSD, an acquired psychiatric disability (other than PTSD), hypertension, macular degeneration and/or angioid streaks, heat rash, upper extremity neuropathy, bilateral hearing loss, and tinnitus.  PTSD and adjustment disorder are not "psychoses" under the regulations, so are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the claims of entitlement to service connection for PTSD, an acquired psychiatric disability, bilateral eye disability (macular degeneration and/or angioid streaks), and heat rash.

Sensorineural hearing loss and tinnitus are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims with respect to bilateral hearing loss and tinnitus.

The Veteran has alleged that he was exposed to herbicide agents during his service in Vietnam and that the exposure to herbicide agents caused several of his current disabilities.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record establishes that the Veteran served in Vietnam during the relevant period, so he is presumed to be have been exposed to herbicide agents.  There is no evidence that he was not, in fact, exposed, so the presumption is not rebutted.  Exposure to herbicide agents is established.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Macular degeneration, agioid streaks, and hypertension are not among the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (listing diabetes mellitus, but specifying:  "Note 2: For purposes of this section, the term ischemic heart disease does not include hypertension...").  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that exposure to acoustic trauma during his military service caused his current hearing loss.  

The Veteran's service records establish, and VA has previously conceded, that the Veteran had in-service acoustic trauma.  See May 2013 Statement of the Case (SOC).  Therefore, the in-service element of a service connection claim is met.

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
30
LEFT
10
10
20
30
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The audiometric testing conducted at the examination is the only post-service audiometric testing of record in the Veteran's claims file.

Based on these results, the Veteran does not have right hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385.  None of the auditory thresholds for the Veteran's right ear in any of the frequencies are 40 decibels or greater and the auditory thresholds are greater than 26 decibels at only two tested frequencies.  Additionally, the Veteran's speech recognition score using the Maryland CNC test of 96 percent does not meet the criteria for a right ear hearing disability.  Id.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a right ear hearing loss disability for VA purposes, the criteria for establishing service connection for a right ear hearing loss disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

With respect to the left ear, audiometric testing revealed, as indicated above, a speech discrimination score of less than 94 percent.  On that basis alone, the Veteran has a left ear hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

With a left ear hearing disability and in-service acoustic trauma established, the remaining question is whether the Veteran's current left ear hearing disability is causally related to his military service.  See Shedden, 381 F.3d at 1167.  

The Veteran's service treatment records do not indicate that he was diagnosed with or treated for symptoms of sensorineural hearing loss in his left ear during service. See June 1970 Report of Medical Examination (indicating, with respect to left ear, 5db threshold at 500 Hz, 0db thresholds at 1000 Hz, 5db threshold at 2000 Hz, 25db threshold at 3000 Hz, and 5db threshold at 4000 Hz).   While the threshold at 3000 Hz is 25db which represents some degree of hearing loss, there is no evidence to indicate it represents a threshold shift and a single reading of an auditory threshold of 25db at 3000 Hz does not establish an in-service manifestation of a hearing disability for VA purposes.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss"); 38 C.F.R. § 3.385 (setting forth criteria for hearing loss to be considered a hearing disability); October 1966 Entrance Examination (failing to include testing at 3000 Hz).  In addition, the record establishes that the onset of noticeable loss in hearing acuity occurred well after his active service.  See July 2014 Board Hearing Tr. at 19; August 2010 VA Examination (discussing late onset).  Thus, the Board finds that chronic sensorineural hearing loss in the Veteran's left ear did not manifest during his service or within one year after service.

The first diagnosis of chronic sensorineural hearing loss in the Veteran's left ear was made in the August 2010 VA audiological examination.  Because the Veteran's left ear hearing loss was not manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that service connection for a sensorineural hearing disability may be established by showing a continuity of symptomatology because the VA treats sensorineural hearing loss as an organic disease of the nervous system.  38 C.F.R. §§ 3.303(b), 3.309(a); M21-1MR III.iv.4.B.12.a; see also Walker, 708 F.3d at 1338-39.  However, the evidence of record indicates that the Veteran has not had continuous trouble hearing since service.  As discussed above, he first noticed a decrease in hearing acuity well after he left the service.  See August 2013 Hearing Tr. at 20; September 2010 VA Form 9 (discussing only ringing during service and post-service decrease in ability to hear due to ringing in the ears); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).  The Board finds that the preponderance of the evidence is against finding that the Veteran has experienced continuous symptoms of hearing loss since his active service and service connection under Section 3.303(b) is not warranted on this record.  Walker, 708 F.3d at 1338-39.

The only remaining avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  

The Board acknowledges the Veteran has submitted for consideration his belief that his hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a complex acoustic and medical history which includes post-military exposure to high-risk noise and delayed onset of symptoms in his left ear, are not competent evidence of the etiology of the Veteran's left ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Board notes that the Veteran testified at his July 2014 Board hearing that he had 120 credits towards a baccalaureate degree in nursing many decades ago, but there is no indication that his course of study prepared him to opine regarding matters pertaining to hearing loss, including the etiology of hearing loss, particularly where his study was incomplete, took place decades ago, and, apparently, has not been followed by any additional training, education, or experience.

The only medical evidence regarding the etiology the Veteran's left ear hearing disability is in the report of the August 2010 VA examination.  The VA examiner reviewed the Veteran's service treatment records, medical history, and subjective reports of hearing loss and noise exposure.  The VA examiner noted that the Veteran did have noise exposure in the military, that the Veteran did not have a hearing disability on separation, and that the Veteran had some post-military noise exposure.  Based on these facts, the results of audiometric testing, the examiner's medical expertise, and review of relevant medical literature, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.

The Board finds the VA examiner's etiological opinion to be competent and credible evidence of the etiology of his left ear hearing disability.  The Board finds that the VA examination opinion is adequate and, further, finds its reasoning and analysis to be of significant probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner's opinion is also supported by the absence, in the record, of any complaint regarding hearing loss for many years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current left ear hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

IV.  Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

VA has conceded, based in significant part on the Veteran's combat experiences in Vietnam, that the Veteran was exposed to acoustic trauma.  Moreover, the August 2010 VA examination diagnosed current tinnitus.  The remaining element of a successful claim is a nexus between the in-service acoustic trauma and the current tinnitus.  The VA examiner stated that "it is not possible to determine if the etiology of the tinnitus is related to military noise exposure without resorting to mere speculation."

The Veteran has indicated that his tinnitus had onset during his active service and has been constant since that time.  See August 2010 VA Examination ("Tinnitus started in 1967 during Marine Corps training.  [Q.] Is tinnitus constant?  Yes.").  The Board notes that the Veteran did not complain of tinnitus for many years after his active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in seeking treatment and reporting symptoms).  However, on this record, the Board finds that a failure to report tinnitus to a medical professional in the absence of other complaints is not sufficiently unusual to give probative weight to the silence in the records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); see also, e.g., July 2014 Board Hearing Tr. at p. 26 (testifying that "money was limited, so I didn't go [to the doctor] too many times").

Given the Veteran's testimony regarding a continuity of symptomatology and the VA examiner's opinion that a non-speculative opinion regarding etiology is not possible, the Board finds the evidence in equipoise regarding the issue of whether the Veteran's tinnitus had onset in or was otherwise caused by his active service.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  Accordingly, entitlement to service connection for tinnitus is granted.

V.  Bilateral Eye Disability

The Veteran alleges that his current bilateral eye disability, variously diagnosed as macular degeneration and angioid streaks, is due to exposure to herbicide agents during his service in Vietnam.

Presumptive service connection as a chronic disability is not applicable to the Veteran's claim of service connection for his bilateral eye disability, as this disability is not one of the disabilities listed in 38 C.F.R. § 3.309(a) that qualifies for presumptive service connection.  Similarly, despite conceded exposure to herbicide agents, the Veteran's bilateral eye disability is not one of the disabilities listed in 38 C.F.R. § 3.309(e) that qualifies for presumptive service connection due to herbicide exposure.  Presumptive service connection is not warranted.

Of course, where presumptive service connection is not warranted, VA must still consider entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  Here, there is no competent evidence, to include a medical opinion or scientific medical evidence, linking the Veteran's eye disability to herbicide exposure.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); see also Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

The Veteran alleges, however, that medical treatises note that his diagnosed bilateral eye disability is generally caused by one of several conditions, none of which he has.  See July 2014 Board Hearing at 4 and 7; June 2014 Statement in Support of Claim (with attachments).

Information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."  Sacks v. West, 11 Vet.App. 314, 316-17 (1998).  

The articles that the Veteran submitted are, in fact, general in nature, rather than specific to his medical conditions and their causes.  The articles themselves reinforce this point.  See, e.g.,  2014 Statement in Support of Claim (attached article states, in part:  "Angioid streaks may be associated with pseudoxanthoma elasticum, Paget's disease, sickle-cell anemia, acromegaly, Ehlers-Danlos syndrome, and diabetes mellitus, but also appear in patients without any systemic disease.").  The Veteran argues that he does not have any of the listed diseases; therefore it is more likely than not that exposure to herbicide agents caused the disease.  This argument is not logically sound because as, the article states, sometimes angioid streaks and the resulting complications occur in patients without any underlying systemic disease.  Whether this means angioid streaks are not wholly understood, may be caused by congenital or other pre-existing defects, or may appear spontaneously are all medical issues not answered by the article and which require medical knowledge, training, and/or experience to competently address.  The Veteran and the Board are each incompetent to provide probative medical evidence regarding the probability that exposure to herbicide agents is a proximate cause of the Veteran's bilateral eye condition, even if the opinion is based on the medical treatise provided by the Veteran.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; see also Kahana, 24 Vet. App. at 438 (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

In short, as in Sacks, the articles establish, at best, general principles and outcomes, but are not sufficiently specific in their facts or certain in their conclusions that this Board may rely solely on them to reach the medical conclusions necessary to decide this Veteran's claim.  Sacks, 11 Vet.App. at 317; Colvin, 1 Vet.App. at 174.

The medical evidence of record suggests no relationship to exposure to herbicide agents.  The Veteran's private treating physician opined that the diagnosed angioid streaks are idiopathic in nature.  See Private Treatment Note ("the most common diagnosis would be idiopathic"); see Dorland's Illustrated Medical Dictionary, 925 (31st Edition 2007) ("idiopathic: of unknown cause or spontaneous origin"); see also July 2014 Board Hearing at 4 ("[Q.] Have any [of the physicians] linked it, possibly, to Agent Orange? [Veteran]: They won't commit.  They don't - they won't commit to anything.") and 6-7 (indicating tests by primary physician for an underlying cause "found nothing").

In short, the record does not contain competent medical evidence that herbicide agents are capable of causing the Veteran's bilateral eye disability, much less that, at least as likely as not, the herbicide agents were actually a proximate cause of his current bilateral eye disability.  In the absence of evidence establishing, or even indicating, an association between herbicide exposure and the Veteran's diagnosed bilateral eye disabilities, entitlement to service connection based on exposure to herbicide agents is not warranted.

As the Veteran's claim of service connection for an eye disability as due to herbicide exposure fails, the Board will consider whether the evidence demonstrates that the Veteran's claimed disability is otherwise etiologically related to service.  See Combee, supra.  As explained further below, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of entitlement to service connection for bilateral eye disabilities will be denied.

Service treatment records show that during service and upon separation the Veteran's visual acuity was 20/20 in both eyes and no defects were noted.  See June 1970 Report of Medical Examination; March 1970 Optometry Consult (noting 20/20 vision and fundoscopic examination within normal limits).

The Veteran affirmatively alleges that his eye problems began many decades after service.  See July 2014 Board Hearing Tr. at p. 7 ("This started...in my left eye in '03."); see also Private Treatment Records (dated 2006 to 2007 and discussing earliest treatment in 2003).  This delayed onset provides some evidence against finding that the Veteran's current bilateral eye disability is related to his active service.  See Maxson, 230 F.3d at 1333.

The Veteran believes that his eye problems relate to his exposure to herbicide agents and has not posited any other in-service event or injury related to his current bilateral eye disabilities.  The Board's review of the record reveals no in-service event or injury that, based on the medical evidence of record, may be associated with the Veteran's bilateral eye disabilities.  The Veteran's claim of entitlement to service connection for bilateral eye disabilities will be denied due to the absence of any favorable competent evidence on the nexus element of his claim and the presence of some negative evidence on that element.

The evidence is not in equipoise and, instead, the weight of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a bilateral eye disability (claimed as macular degeneration and angioid streaks), including as secondary to exposure to herbicide agents, is denied.



VI.  Heat Rash

The Veteran contends that he is entitled to service connection for heat rash including as due to exposure to herbicide agents.  See, e.g., July 2013 VA Form 9.  His service treatment records document some in-service complaints of heat rash and symptoms indicative of heat rash or a similar condition.

The Veteran's claim fails because there is no competent evidence, to include a medical opinion or scientific medical evidence, that the Veteran has been diagnosed with or has suffered from heat rash during the appeal period.  In fact, he testified that he had not suffered a bout of heat rash for several years.  See July 2014 Board Hearing Tr. at 30 (indicating that he had not experienced any heat rash since moving to Arizona).  The available medical evidence contains no complaints or diagnosis of heat rash or any similar condition.  Given the Veteran's testimony and the medical evidence of record, the Board finds that the greater weight of the evidence is against finding that the Veteran has a disability, or symptoms of a current disability, consisting of heat rash or similar condition.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because there is no persuasive evidence suggesting the Veteran has any chronic residuals of heat rash, the criteria for establishing service connection have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for heat rash is denied.

VII.  Acquired Psychiatric Disorder to include PTSD

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences in active service.  See, e.g., July 2013 VA Form 9;

September 2010 Statement in Support of Claim.  The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD during active service.  For instance, his June 1970 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have PTSD during his active military service or at separation.

The Veteran has suggested that he currently suffers from PTSD, but he affirmatively testified during his July 2014 hearing that he had never been diagnosed with the condition.  See July 2014 Hearing Tr. at 9 ("[Q]: When were you diagnosed with post-traumatic stress disorder?  [Veteran]: I never was.").  He did testify regarding symptoms and his representative indicated the symptoms were indicative of PTSD.  However, the evidence of record does not indicate that the Veteran or his witnesses have mental health training or experience that would qualify them to offer a competent opinion regarding the proper diagnosis of mental health symptoms.  The lack of mental health training or expertise is particularly significant in a case, such as this one, requiring the diagnosis of a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a) (requiring diagnosis pursuant to DSM-IV criteria).  The Board finds that the Veteran and his lay witnesses are not competent to diagnose his mental health symptoms as PTSD.

With respect to medical evidence, and as testified to by the Veteran, the available medical records do not contain a diagnosis of PTSD.  Therefore, the only competent opinion of record is that of the August 2010 VA examiner.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained his rationale including that, although the Veteran did confront "circumstances that involved threatened death or serious injury", the results of the psychiatric testing and examination indicate that the Veteran did not develop PTSD as his "nightmares are non-specific to [the] Vietnam era" and his unpleasant memories are "not severe enough...to induce the re-experiencing nature of someone with PTSD."  The examiner also explained that his current symptoms are due to stressors that are "situational/secondary to age related conditions such as his blindness depriving him from engaging in previous pleasurable activity."  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In short, the only competent medical evidence regarding whether the Veteran currently has PTSD is against the claim.  Therefore, the greater weight of the evidence is against finding that the Veteran suffers from PTSD according to the DSM-IV criteria.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

Acquired Psychiatric Disability Other Than PTSD

While the Veteran has claimed entitlement to service connection for PTSD, the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which his PTSD claim was based.  Clemons, 23 Vet. App. at 9; see also November 2010 Notice of Disagreement (claiming entitlement to service connection for depression).

The Veteran has recounted, on numerous occasions, in-service experiences that he asserts, caused his current acquired psychiatric disability.  See, e.g., July 2013 VA Form 9 (recounting in-service combat experiences).  The Board accepts these assertions as sufficient evidence to establish an in-service event.  See Shedden, 381 F.3d at 1167.  The record establishes that the Veteran currently suffers from an acquired psychiatric disability that has been diagnosed as adjustment disorder.  See August 2010 VA Examination (diagnosing adjustment disorder with mixed features as well as alcohol abuse by history).  

The Board briefly notes that the record does not indicate that the Veteran has been diagnosed with any other acquired psychiatric disorder and the August 2010 VA examiner specifically opined that the Veteran's symptoms did not warrant a diagnosis of anxiety disorder or a mood disorder (such as depression).  Therefore, service connection for any other acquired psychiatric disability, to include depression, is denied due to lack of a current disability.  See August 2010 VA Examination; 38 U.S.C.A. §§ 1110, 1131 (a current disability is a necessary element of a service connection claim).

The only remaining element with respect to service connection for the currently diagnosed adjustment disorder, then, is a causal nexus between the Veteran's active service and his adjustment disorder.  Shedden, 381 F.3d at 1167.

The Veteran has stated, and his service treatment records confirm, that he received mental health treatment during service.  See, e.g., August 2010 VA Examination (recounting in-service therapy); July 2014 Board Hearing Tr. at 10-11; March 1969 Service Treatment Note (diagnosing "situational anxiety reaction"); July 1969 Service Treatment Note (diagnosing "adjustment reaction to adulthood" and noting his "therapy is purely elective and has actually little to do with his functioning as a Marine").  However, the record does not indicate that the Veteran was diagnosed with adjustment disorder during service, his therapy apparently resolved the immediate psychological issues, and the physician conducting his discharge examination found him to be "normal" with respect to his psychiatric condition.  See June 1970 Report of Medical Examination.  The Veteran has also testified that he was released from a university baccalaureate degree program due to the symptoms he alleges are related to his in-service combat experiences, but he did not seek or receive any mental health treatment at that time or anytime thereafter, including up to the date of his hearing.  See July 2014 Board Hearing Tr. at pp. 10-14.  Therefore, despite some in-service therapy, the normal discharge examination and the long delay in seeking mental health treatment after service constitute probative evidence that the current symptoms are not associated with the in-service events.  See Maxson, 230 F.3d at 1333.

As discussed above, the statements of the Veteran and other lay witnesses do not constitute competent medical evidence regarding either the proper diagnosis or the etiology of the Veteran's mental health symptoms.  See Jandreau, 492 F.3d at 1376-77; see also Clemons, 23 Vet. App. at 6.

The only directly relevant medical opinion of record is that of the August 2010 VA examiner who related the Veteran's current adjustment disorder to post-service stressors including, most significantly, the Veteran's legal blindness and resulting functional impairments.  As noted above, the examiner provided a factually accurate and convincingly reasoned opinion.  The Board assigns it significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.

The greater weight of the competent medical evidence is against finding that there is an etiological link between the Veteran's active service and his currently-diagnosed adjustment disorder.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD necessarily fails.  Shedden, 381 F.3d at 1167.

In sum, the Board finds that the Veteran has not been diagnosed with PTSD according to the DSM-IV criteria and that his adjustment disorder, which has been clinically diagnosed, did not manifest in and is not otherwise etiologically related to his active service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a bilateral eye disability (claimed as macular degeneration and angioid streaks) including as secondary to exposure to herbicide agents is denied.

Entitlement to service connection for heat rash including as secondary to exposure to herbicide agents is denied.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.


REMAND

The Veteran has not had an examination with respect to his claim of entitlement to service connection for hypertension.  He is entitled to one.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran currently has hypertension and was exposed to herbicide agents in Vietnam.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange:  Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  This epidemiological evidence meets the "low threshold" for obtaining an examination to establish the nexus element of the Veteran's hypertension claim.  Therefore, remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for hypertension on a direct basis.

The Veteran also claims entitlement to service connection for numbness of the bilateral upper extremities including as secondary to exposure to herbicide agents and, with respect to the right hand, as secondary to an in-service burn.  While the Veteran was afforded an examination with respect to the scars resulting from the burn, the examiner did not comment on the existence/non-existence or etiology of any current sensory deficits of the Veteran's right hand.  As noted in the Introduction, the Veteran alleges symptoms of numbness of the right hand both as due to the in-service burns and due to exposure to herbicide agents.  The Veteran's testimony regarding sensory deficits immediately and continuously after the in-service burn injury indicates an association between, at least, the in-service burn and his current condition.  McLendon, 20 Vet. App. at 83-84 (holding lay testimony of observable in-service symptoms may be sufficient to indicate the required association and favorably noting example of parachutist who claims his arthritis of the knees is related to parachute jumps).  The symptoms including numbness have not been evaluated by a VA examiner, so the Veteran is entitled to an examination with respect to the claim of numbness in the upper extremities, particularly with respect to the right hand.

Because the Board is remanding for an examination to determine the nature and etiology of any upper extremity nerve condition, the Board will also remand the remainder of the claim based on numbness of the bilateral upper extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  The Board cannot say, based on this record, whether any injury to the hand did or did not result in numbness of the lower right arm, upper right arm, or, indeed, anywhere else.  Colvin, 1 Vet.App. at 174.  

In addition, the list of chronic disease includes "other organic diseases of the nervous system" and the list of diseases presumptively associated with exposure to herbicide agents includes "early-onset peripheral neuropathy."  38 C.F.R. § 3.309(a) (chronic diseases) and (e) (diseases associated with herbicide exposure).  While the Board does not here decide that the Veteran's upper extremity numbness is due to any such organic disease or that his diagnosed neuropathy is actually "early-onset peripheral neuropathy", his allegations of symptoms since service (but see July 2014 VA Neurology Consult (indicating more recent onset of symptoms except for right hand)) and the conceded exposure to herbicide agents is sufficient to meet the low threshold for obtaining an examination and opinion.  McLendon, 20 Vet. App. at 83-84.

In any case, examinations with respect to hypertension and numbness of the bilateral upper extremities are necessary to determine the merits of the remanded claims.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding, relevant VA treatment records.

2.  Then, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's hypertension.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that any current hypertension was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  In addition, the examiner is asked to specifically comment on any medical literature the examiner deems relevant, including but not limited to the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange:  Update 2010" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's alleged numbness of the bilateral upper extremities.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

a. Identify each nerve disability of the upper extremities.

If peripheral neuropathy is diagnosed, the examiner should provide an opinion regarding whether the neuropathy is "early-onset peripheral neuropathy" or some other form of neuropathy, such as chronic peripheral neuropathy.

b.  For each of the Veteran's disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current disability was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  The examiner should also note that it has been established that the Veteran suffered an in-service burn to the right hand.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Then, readjudicate the Veteran's claims relating to hypertension and numbness of the bilateral upper extremities.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


